EXHIBIT 10.1

 

FIRST ADDENDUM TO THE TRANSITIONAL SERVICES AGREEMENT

 

This First Addendum to the Transitional Service Agreement (the “Addendum”) is
made by and between Alcatel Participations, a French company having its
registered office at 54 rue La Boetie 75008 Paris, France (hereafter “Alcatel”)
and Avanex France, a French company having its principle place of business at
route de Villejust, 91625 Nozay cedex, France (hereafter the “Company”).

 

The Company and Alcatel are individually referred to as a “Party” or
collectively as the “Parties”.

 

WHEREAS

 

The Parties signed on July 31, 2003 a Transitional Service Agreement (hereafter
the “Agreement”).

 

The Parties signed on October 12, 2005 a Memorandum of Understanding (hereafter
the “MoU”).

 

In the MoU, Alcatel agreed to waive certain rents and charges in exchange for
the Company to relocate its activities as determined hereunder.

 

NOW THEREFORE, in furtherance of the foregoing recitals and in consideration of
the mutual covenants and obligations set forth in this Agreement, the Parties
agree as follows.

 

Article 1 Relocation

 

1.1 The Company will regroup all of its remaining activities currently in Nozay
Buildings A0, A1, A2 and A3 (the “Nozay Buildings”) into Nozay Building A2 or a
combination of Nozay Buildings A1, A2 and A3, and, if required by Alcatel to
maximize space available in Nozay, the Company will relocate the OIF and FBG
groups to Marcoussis (collectively, the “Relocation”). The plan for the
Relocation (“Relocation Plan”) shall be determined by Alcatel, with input from
the Company, no later than November 30, 2005.

 

1.2 Alcatel shall (and shall cause its third party contractors) to perform the
Relocation Plan in cooperation with the Company. Alcatel will pay the moving
costs associated with the Relocation (including relocation of equipment,
fixtures, furniture and other personal property, installation of all such items
in the relocated space, restoration and environmental closure and
decommissioning of any vacated space resulting from the Relocation, and
relocation of Avanex GaAs fab into Building A2 and relocation of
offices/engineering labs into Building A2 or Marcoussis). The Company will
provide all necessary assistance to Thales Ingenierie and Alcatel, to minimize
cost of move. The Parties will make all reasonable attempts to complete the
relocation on or before March 31, 2006. In performing the Relocation, Alcatel
shall use commercially reasonable efforts to minimize disruption with the
ongoing operations of the Company.



--------------------------------------------------------------------------------

1.3 No later than thirty (30) days following the execution of this Addendum, the
Company and Alcatel shall cause to be executed (i) an amendment (the “Nozay
Lease Amendment”) to that certain Commercial Lease by and between Societe
Immobiliere Villarceux-Nozay, as landlord, and the Company, as tenant, effective
August 1, 2003 for the Nozay Buildings (the “Nozay Lease”), and (ii) if the
Relocation Plan includes moving the OIF and FBG groups to Marcoussis, a lease
for such Marcoussis space between the Company and the owner of such space
(“Marcoussis Lease”). The Nozay Lease Amendment shall include the following
provisions:

 

(i) Upon the vacation by the Company of any of the space in the Nozay Buildings
pursuant to the Relocation Plan, the lease of such space by the Company shall be
deemed terminated and the Company shall be deemed to have satisfied all
surrender and restoration obligations for such space under the Nozay Lease.

 

(ii) The rent obligations of the Company under the Nozay Lease shall be revised
to reflect the total number of square feet of space to be occupied by the
Company pursuant to the Relocation Plan (when completed) at the rental rate per
square meter set forth in the Nozay Lease that is applicable to Buildings A2/A3,
regardless of whether the Relocation is completed on March 31, 2006 or
thereafter (“Collective Rent”). If the OIF and FBG groups will be relocated to
Marcoussis pursuant to the Relocation Plan, the Collective Rent shall be
apportioned between the Nozay Lease and the Marcoussis Lease, as applicable.

 

Article 2 Modifications of the Agreement

 

2.1 Article 1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“Subject to the terms and conditions of this Agreement, as of the date of this
Agreement and until the partial or complete termination or expiration of this
Agreement pursuant to Section 3 below, AP will provide or cause to be provided
by its relevant direct or indirect subsidiaries (the “Provider”) to the Company
those Services set forth in Schedule 1 attached hereto. The fee or charge for
the Services shall be calculated be on the basis of the rates charged by the
Provider to the Company for the provision of such Services. The Company may
terminate a Service upon thirty days written notice. Notwithstanding any
provision of this Agreement to the contrary, neither party shall be liable to
the other for any loss of profit or like damages incurred by the other resulting
from this Agreement.”

 

2.2 The second paragraph of Article 4, Section (a) of the Agreement, starting
with “Payment of Real Estate…” and ending with “…and accounting constraints.”,
is deleted in its entirety and replaced with the following:

 

“(a-bis) Alcatel will apply a credit to the Company against rent and associated
facilities operating costs under the Nozay Lease (and if existing, the
Marcoussis Lease) (the “Total Lease Obligations”) in the following amounts on
the following time frames:

 

August 1, 2005 to October 31, 2005 - 1,600,000€

 

-2-



--------------------------------------------------------------------------------

November 1, 2005 to January 31, 2006 - 1,600,000€

 

February 1, 2006 to April 30, 2006 - 800,000€

 

May 1, 2006 to July 31, 2006 - 800,000€

 

August 1, 2006 to October 31, 2006 - 400,000€

 

November 1, 2006 to January 31, 2007 - 400,000€

 

The above credit will be applied as follows:

 

  •   On January 31, 2006, if Avanex’ used up credit in Total Lease Obligations
is less than 2,670,000€, Alcatel will pay Avanex the difference between this
amount and the amount of used up credit up to 2,670,000€, and any amount between
2,670,000€ and 3,200,000€ will be added to the credit available for the
August 1, 2006 to January 31, 2007 period.

 

  •   On January 31, 2006, if Avanex’ used up credit in Total Lease Obligations
is in excess of 2,670,000€ but below 3,200,000€, the difference between these
two amounts will be added to the credit available for the August 1, 2006 to
January 31, 2007 period.

 

  •   On January 31, 2006, if Avanex’ used up credit in Total Lease Obligations
is in excess of 3,200,000€, Avanex shall pay Alcatel the amount in excess of
3,200,000€.

 

  •   On July 31, 2006, if Avanex’ used up credit in Total Lease Obligations is
less than 1,330,000€, Alcatel will pay Avanex the difference between this amount
and the amount of used up credit up to 1,330,000€, and any amount between
1,330,000€ and 1,600,000€ will be added to the credit available for the
August 1, 2006 to January 31, 2007 period.

 

  •   On July 31, 2006, if Avanex’ used up credit in Total Lease Obligations is
in excess of 1,330,000€ but below 1,600,000€, the difference between these two
amounts will be added to the credit available for the August 1, 2006 to
January 31, 2007 period.

 

  •   On July 31, 2006, if Avanex’ used up credit in Total Lease Obligations is
in excess of 1,600,000€, Avanex shall pay Alcatel the amount in excess of
1,600,000€.

 

  •   On January 31, 2007, Alcatel shall pay Avanex the total of the unused
credit amount.

 

Subsection (b) below shall not apply to this Subsection (a-bis).”

 

2.3 Article 8 of the Agreement is amended as follows:

 

“If to the Company:” is replaced by “If to the Provider:” and vice-versa.

 

“Attn: Bertrand Sauzay” is replaced by “Attn: Olivier Guyon-Sangnier”.

 

2.4 Schedule 1 and Schedule 2 are hereby deleted in their entirety. The Parties
will work together to prepare a list of the services to be included in the Total
Lease Obligations by November 30, 2005, such list to come as replacement of
Schedule 1.

 

Article 3 Other terms

 

The Agreement remains otherwise unchanged and all of the Agreement’s
non-conflicting terms apply to this Addendum as if incorporated herein.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties duly represented have signed this Agreement in
Paris on 28 October, 2005 in two (2) original copies.

 

For Alcatel Participations

 

/s/ Pierre Solal

--------------------------------------------------------------------------------

Pierre Solal

For Avanex

/s/ Didier Sauvage

--------------------------------------------------------------------------------

Didier Sauvage

 

-4-